MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Jun 29 2017, 8:24 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeffery Hickman,                                         June 29, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A01-1603-CR-551
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable Michael Rader,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause Nos.
                                                         84D05-1211-FD-3627
                                                         84D05-1210-FD-3404



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017         Page 1 of 14
[1]   Jeffery Hickman appeals the trial court’s order finding that he violated the terms

      of drug court, entering judgments of conviction, and sentencing him. Hickman

      raises one issue which we revise and restate as whether the court erred or

      abused its discretion in entering judgments of conviction and sentencing him.

      We affirm.


                                      Facts and Procedural History

[2]   On October 25, 2012, the State charged Hickman under cause number 84D05-

      1210-FD-3404 (“Cause No. 3404”) with: Count I, operating a vehicle while

      intoxicated endangering a person as a class A misdemeanor; and Count II,

      operating a vehicle while intoxicated endangering a person as a class D felony.

      On November 19, 2012, the State charged Hickman under cause number

      84D05-1211-FD-3627 (“Cause No. 3627”) with: Count I, operating a vehicle

      while intoxicated endangering a person as a class A misdemeanor; Count II,

      resisting law enforcement as a class D felony; Count III, resisting law

      enforcement as a class A misdemeanor; and Count IV, operating a vehicle

      while intoxicated endangering a person as a class D felony.


[3]   On April 10, 2013, Hickman entered into an “OVWI DRUG COURT

      AGREEMENT” addressing both Cause No. 3404 and Cause No. 3627.

      Appellant’s Appendix Volume 2 at 35. The agreement provided that Hickman

      would enter a plea of guilty under Cause No. 3404 to Count II, operating a

      vehicle while intoxicated endangering a person as a class D felony, and under

      Cause No. 3627 to Count IV, operating a vehicle while intoxicated endangering

      a person as a class D felony. The agreement provided that all other counts
      Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 2 of 14
would be dismissed and that entry of judgments of conviction and imposition of

sentence were postponed for a period of thirty-six months from the date of the

guilty plea. It also provided that Hickman acknowledged that compliance with

the Drug Court Program required abstinence from alcohol and all controlled

substances listed in Schedules I, II, III, IV, and V of the Indiana Code and that

he participate fully in a program of substance abuse treatment and counseling.

The agreement stated that if Hickman satisfactorily complied with the

conditions, then upon the expiration of thirty-six months from the entry of the

guilty plea, the prosecutor would consent to the court entering an order

allowing Hickman to withdraw his guilty plea, and if the court allowed the

withdrawal, the prosecutor would then move for dismissal. The agreement

further provided:

        5. The Defendant understands that by entering this agreement he
        . . . consents to the jurisdiction of the Court over his . . . person
        for the period of 36 months from the entry of a guilty plea.


        6. In the event the Prosecutor has probable cause to believe that
        there has been a violation of any of the conditions upon which
        the entry of a judgment of conviction and the imposition of
        sentence have been deferred, the Prosecutor may file a written
        motion with the Court requesting the entry of a judgment of
        conviction on the Defendant’s plea of guilty and sentencing. The
        Prosecutor’s motion shall set forth the date, the place, and the
        nature of the alleged violation of any condition upon which the
        entry of judgment and the imposition of sentence were
        postponed. The Court may issue either a summons to appear or
        a warrant for the Defendant’s arrest and shall conduct an
        evidentiary hearing to decide whether a condition has been
        violated by the Defendant as alleged in the motion. The

Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 3 of 14
              Defendant shall be entitled to be represented by an attorney at
              the hearing. If the Court finds that a violation has occurred then
              the Court may immediately enter a judgment of conviction on
              the Defendant’s plea of guilty, and the Court may immediately
              impose a sentence according to the statutory guidelines.


                                                   *****


              9. The Defendant understands and agrees that failure to appear
              for court dates, treatment appointments, or urinalysis testing, and
              positive urinalysis test results constitute violations of the
              conditions of the Agreement and will result in imposition of
              sanctions, a warrant being issued for his or her arrest, and may
              result in termination from the program.


      Id. at 37-38.


[4]   On December 16, 2015, the court held a hearing at which Hickman and his

      lawyer were present. The court stated: “Okay, now you were to screen at Club

      Soda on December 8th and it says here, screened a day late with a positive for

      opiates that were confirmed.” Transcript at 72. After some discussion, the

      court stated: “We got a confirmed screen here, so I am going to assess twenty-

      four hours of community service and I want some of that done by January 6th,

      but not necessarily all of it.” Id. at 73-74.


[5]   On December 21, 2015, the State filed a petition to enter judgment of

      conviction. The petition alleged that Hickman violated the terms of the

      agreement by failing drug testing on December 9, 2015, by testing positive for

      opiates.


      Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 4 of 14
[6]   On December 30, 2015, Hickman filed a motion to dismiss the State’s petition

      and argued that any additional sanctions or punishment beyond the twenty-four

      hours of community service ordered at the December 16, 2015 hearing would a

      violate res judicata and double jeopardy principles.


[7]   On January 11, 2016, the court held a hearing and addressed Hickman’s

      motion to dismiss. The court stated in part: “It hasn’t been litigated. I haven’t

      heard anything.” January 11, 2016 Transcript at 2. The court also referred to

      the December 16, 2015 hearing as a status hearing and stated: “I can’t just ex

      parte, State not here, do something and then say oh by the way, sorry, your

      petition is void, it’s dismissed. I can’t do that.” Id. at 4. The court stated that it

      “issued a sanction and a punishment after having heard evidence from not the

      deputy prosecutor, but from an agent of the state, that there was an allegation of

      a positive test.” Id. at 6. The prosecutor stated: “No, no, that’s not an agent of

      the state, that is an arm of the court. That is not an agent of the state.” Id. The

      court stated: “I think it’s the court talking to itself, I tend to agree with that.”

      Id. The court scheduled an evidentiary hearing for February 8, 2016. After a

      continuance, the court held an evidentiary hearing on February 22, 2016.


[8]   On February 25, 2016, the court entered an order finding that Hickman violated

      the terms of the Drug Court as follows:


              [Hickman] tested positive on a drug screen on December 9, 2015.
              The Court finds [Hickman] has a history of deception.
              [Hickman] advised he volunteered to enroll in the Community
              Christian Counseling Program and maintain compliance with
              that program while in the Drug Court Program. The Court is

      Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 5 of 14
               advised [Hickman] failed to appear on three (3) separate
               appointments made by that program and has not followed up
               with any further appointments or counseling. Further,
               [Hickman] did not keep an appointment with Choices Consulting
               on January 11, 2016.


       Appellant’s Appendix Volume 2 at 71. The court entered judgments of

       conviction under Cause Nos. 3404 and 3627 and sentenced Hickman to three

       years under Cause No. 3404 and a consecutive sentence of three years under

       Cause No. 3627.


                                                   Discussion

[9]    The issue is whether the trial court erred or abused its discretion in entering

       judgments of conviction and sentencing Hickman. Hickman argues that the

       imposition of twenty-four hours of community service and his sentence

       constitute a violation of the prohibition against double jeopardy. He

       alternatively argues that the doctrine of res judicata bars relitigation.


[10]   The State contends that the principles of double jeopardy are inapplicable to

       drug court revocation proceedings and that, even if a double jeopardy analysis

       was applicable, the record shows that Hickman was revoked from drug court

       for more than one positive drug screen. The State also argues that its

       revocation petition and subsequent proceeding were not barred by res judicata

       because the issues in the two sanction proceedings were entirely different and

       the State did not seek or secure the community service sanction imposed by the

       trial court.


       Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 6 of 14
[11]   Ind. Code § 33-23-16-5 defines a “drug court” as “a problem solving court

       focused on addressing the substance abuse issues of defendants or juveniles in

       the criminal justice system . . . .” Ind. Code § 33-23-16-8 defines a “problem

       solving court” as “a court providing a process for immediate and highly

       structured judicial intervention for eligible individuals . . . .” “A problem

       solving court and [its] accompanying services . . . are available only to

       individuals over whom the court that established the problem solving court has

       jurisdiction.” Ind. Code § 33-23-16-12(a). The Drug Court program is a

       forensic diversion program akin to community corrections, and we will review

       the termination of placement in a Drug Court program as we do a revocation of

       placement in community corrections.” Withers v. State, 15 N.E.3d 660, 663

       (Ind. Ct. App. 2014).

               For purposes of appellate review, we treat a hearing on a petition
               to revoke a placement in a community corrections program the
               same as we do a hearing on a petition to revoke probation. The
               similarities between the two dictate this approach. Both
               probation and community corrections programs serve as
               alternatives to commitment to the [Department of Correction]
               and both are made at the sole discretion of the trial court. A
               defendant is not entitled to serve a sentence in either probation or
               a community corrections program. Rather, placement in either is
               a matter of grace and a conditional liberty that is a favor, not a
               right.


       Id. at 663-664 (quoting Monroe v. State, 899 N.E.2d 688, 691 (Ind. Ct. App.

       2009)). Generally, we will review a trial court’s sentencing decisions for drug

       court violations for an abuse of discretion. Id. at 665. An abuse of discretion


       Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 7 of 14
       occurs where the decision is clearly against the logic and effect of the facts and

       circumstances. Id. We review a trial court’s legal conclusions regarding double

       jeopardy de novo. Sloan v. State, 947 N.E.2d 917, 920 (Ind. 2011).


[12]   Generally, defendants “who plead guilty to achieve favorable outcomes give up

       a plethora of substantive claims and procedural rights, such as challenges to

       convictions that would otherwise constitute double jeopardy.” Debro v. State,

       821 N.E.2d 367, 372 (Ind. 2005) (quoting Lee v. State, 816 N.E.2d 35, 40 (Ind.

       2004) (quotation omitted)). See id. (observing that the agreement the defendant

       reached with the State provided him with the significant benefit of the

       possibility of no criminal conviction for his admitted criminal conduct and

       holding that the defendant could not be heard to complain following his failure

       to fulfill his part of the agreement).


[13]   The OVWI Drug Court Agreement provided that Hickman understood and

       agreed that a positive urinalysis test result constitutes a violation of the

       conditions of the agreement and “will result in imposition of sanctions, a

       warrant being issued for his or her arrest, and may result in termination from

       the program.” Appellant’s Appendix Volume 2 at 38. The agreement also

       provided that the prosecutor may file a written motion requesting entry of

       judgment of conviction and that, if the court finds that a violation occurred, it

       may immediately enter a judgment of conviction on Hickman’s plea of guilty.

       The agreement Hickman reached with the State provided him with a significant

       benefit, the possibility of no criminal conviction for his admitted criminal



       Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 8 of 14
       conduct. Even assuming that Hickman did not waive his argument, we cannot

       say that reversal is warranted.


[14]   The Fifth Amendment to the United States Constitution provides that no

       person shall “be subject for the same offense to be twice put in jeopardy of life

       or limb.” Article 1, Section 14 of the Indiana Constitution provides that “[n]o

       person shall be put in jeopardy twice for the same offense.”


[15]   As we have noted, “Drug Court is a forensic diversion program akin to

       community corrections and probation.” Withers, 15 N.E.3d at 665. In Childers

       v. State, 656 N.E.2d 514, 517 (Ind. Ct. App. 1995), trans. denied, we held that a

       violation of a condition of probation does not constitute an offense within the

       purview of double jeopardy analysis and that the double jeopardy clause was

       not implicated by a second probation revocation hearing. In McQueen v. State,

       862 N.E.2d 1237, 1243 (Ind. Ct. App. 2007), we stated that “[r]evocation

       proceedings are based upon violations of probation conditions rather than upon

       the commission of a crime, and the finding of whether a defendant has

       complied with these conditions is a question of fact and not an adjudication of

       guilt.” We also held in McQueen that a violation of a condition of community

       corrections does not constitute an offense within the purview of double

       jeopardy analysis. 862 N.E.2d at 1244. Based upon our decisions in Childers

       and McQueen, we find unpersuasive Hickman’s argument that the trial court

       violated double jeopardy. See also Johnson v. State, 512 N.E.2d 1090, 1092 (Ind.

       1987) (rejecting the appellant’s claim that the trial court erred in placing him in

       double jeopardy because of the State’s moving forward in a probation

       Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 9 of 14
       revocation proceeding on the same charges in the criminal case); Kincaid v.

       State, 736 N.E.2d 1257, 1259 (Ind. Ct. App. 2000) (holding that a violation of a

       condition of probation does not constitute an offense within the purview of

       double jeopardy analysis), reh’g denied; Shumate v. State, 718 N.E.2d 1133, 1135

       (Ind. Ct. App. 1999) (holding that the Double Jeopardy Clause does not apply

       to probation revocation proceedings and that the trial court did not violate the

       Double Jeopardy Clause by subjecting the defendant to a second probation

       revocation hearing); Ashba v. State, 570 N.E.2d 937, 940 (Ind. Ct. App. 1991)

       (observing that the law in this jurisdiction is well settled that a violation of a

       condition of probation does not constitute an offense for purposes of double

       jeopardy), aff’d by 580 N.E.2d 244 (Ind. 1991), cert. denied, 503 U.S. 1007, 112 S.

       Ct. 1767 (1992).


[16]   With respect to Hickman’s argument regarding res judicata, the Indiana

       Supreme Court has held that “[r]es judicata is a legal doctrine intended ‘to

       prevent repetitious litigation of disputes that are essentially the same, by

       holding a prior final judgment binding against both the original parties and their

       privies.’” Ind. State Ethics Comm’n v. Sanchez, 18 N.E.3d 988, 993 (Ind. 2014)

       (quoting Becker v. State, 992 N.E.2d 697, 700 (Ind. 2013)). “It applies ‘where

       there has been a final adjudication on the merits of the same issue between the

       same parties.’” Id. (quoting Gayheart v. Newnam Foundry Co., Inc., 271 Ind. 422,

       426, 393 N.E.2d 163, 167 (1979)). The Indiana Supreme Court has said:


               Stated in more detail:



       Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 10 of 14
               1. the former judgment must have been rendered by a court of
               competent jurisdiction;


               2. the former judgment must have been rendered on the merits;


               3. the matter now in issue was or might have been determined in
               the former suit; and


               4. the controversy adjudicated in the former suit must have been
               between the parties to the present action or their privies.


       Id. (citing Chemco Transp., Inc. v. Conn, 527 N.E.2d 179, 181 (Ind. 1988)). If any

       element is absent, res judicata does not apply. Id.


[17]   We addressed a similar issue in Montgomery v. State, 58 N.E.3d 279 (Ind. Ct.

       App. 2016). In that case, the trial court sentenced Montgomery to thirteen

       years with five years suspended and ordered that he serve the final four years of

       his nonsuspended term on “active adult probation.” 58 N.E.3d at 280. On

       June 19, 2015, the trial court assigned Montgomery from the Indiana

       Department of Correction to the Allen County Community Transition Program

       and ordered him to comply with certain conditions of reentry. Id. In its order,

       the court informed Montgomery that, “[i]f probation was imposed in the

       original sentence, then the defendant shall report to the Probation Department

       as directed . . . .” Id. On August 27, the State filed a petition to revoke

       Montgomery’s placement in the transition program and alleged in part that he:

               Did not maintain good behavior. On or about August 24, 2015[,]
               the defendant is alleged to have committed the offense of

       Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 11 of 14
               Interfering with a Drug or Alcohol Screening Test and
               Possession of a Devi[c]e or Substance Used to Interfere with a
               Drug or Alcohol Screening, a Class B misdemeanor as referenced
               in cause number 02D05-1508-CM-3278.


       Id. On August 31, the trial court revoked Montgomery’s placement in the

       transition program, further revoked sixty days of actual credit time from

       Montgomery’s sentence, and then referred him to the Allen County Probation

       Department “for further action.” Id. On September 2, the State filed its

       petition to revoke Montgomery’s probation. Id. In particular the State alleged

       that Montgomery:


               1. Did not maintain good behavior. On August 31, 2015, the
               defendant was terminated from the Re–Entry Program while
               serving the executed portion of his sentence.


               2. Did not maintain good behavior. On August 24, 2015, the
               defendant is alleged to have committed the offense of Interfering
               with a Drug or Alcohol Screening Test, a Class B Misdemeanor,
               as referenced in the affidavit of probable cause in cause number
               02D05-1508-CM-3278.


       Id. The trial court revoked Montgomery’s probation and ordered him to serve

       five years in the Department of Correction. Id.


[18]   On appeal, Montgomery argued that the court’s revocation of both his

       placement in the transition program and his probation violated the doctrine of

       res judicata. Id. at 281. We noted that probation was a matter of grace left to

       trial court discretion. Id. We held:


       Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 12 of 14
               We cannot agree that the trial court’s subsequent revocation of
               Montgomery’s probation was barred by its prior revocation of his
               placement in the transition program. In the language of res
               judicata, the matter in issue before the court during the probation
               revocation proceedings—Montgomery’s placement on
               probation—was simply not the same matter in issue before the
               court during the revocation proceedings on his placement in the
               transition program. And we are not persuaded by Montgomery’s
               suggestion that the court was obliged to consider and determine
               those two separate matters once and for all during the revocation
               proceedings for his placement in the transition program.


               Placement on probation and placement in a community
               transition program are not one and the same, and the court’s
               consideration of those options is not mutually exclusive. Rather,
               those options are two of many tools in the trial court’s toolbox
               for the court’s use in the administration and supervision of a
               defendant’s sentence, over which the court has continuing
               jurisdiction. We conclude that the trial court’s revocation of
               Montgomery’s probation was not barred by res judicata and was
               not otherwise an abuse of the trial court’s discretion.
               Accordingly, we affirm the trial court’s judgment.


       Id. at 281-282.


[19]   Here, at the December 16, 2015 status hearing, the court discussed Hickman’s

       positive screen for opiates and ordered that he complete twenty-four hours of

       community service. We cannot say that the matter of a sanction under the

       Drug Court program at the December 16, 2015 hearing was the same matter at

       issue following the State’s petition to enter judgment of conviction where the

       court considered other Drug Court violations as well in terminating Hickman

       from the program and entering judgments of conviction. See Montgomery, 58

       Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 13 of 14
       N.E.3d at 281-282. We also observe that the prosecutor was not present at the

       December 16, 2015 status hearing. We cannot say that the controversy

       previously adjudicated was between the parties to the present action.

       Accordingly, we cannot say that res judicata barred the entry of judgments of

       conviction.


                                                   Conclusion

[20]   For the foregoing reasons, we affirm the trial court’s entry of judgments of

       conviction in Cause No. 3404 and Cause No. 3627.


[21]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1603-CR-551 | June 29, 2017   Page 14 of 14